Citation Nr: 9917023	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of hepatitis.

2.  Entitlement to service connection for the residuals of a 
head injury.

3.  Entitlement to service connection for the residuals of an 
injury to the lower back, to include mild degenerative 
arthritis of the lumbar segment of the spine.

4.  Entitlement to service connection for chronic obstructive 
lung disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
March 1954.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  While in service, the veteran suffered from hepatitis B.  
Since that time, he has not experienced kidney damage and he 
has not suffered from the residuals of hepatitis, to include 
anxiety, chronic fatigue, or gastrointestinal disturbances.

3.  Although the veteran claims that he received treatment 
for an injury to his head and back while in service as a 
result of a vehicle accident, the service medical records do 
not show treatment for either condition.

4.  The veteran now has a lower back condition and a lung 
disability.  Medical evidence etiologically linking either 
one of these disabilities with the veteran's military service 
has not been presented.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of hepatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
7345 (1998).

2.  The claim for entitlement to service connection for the 
residuals of a head injury is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

3.  The claim for entitlement to service connection for the 
residuals of an injury to the lower back, to include mild 
degenerative arthritis of the lumbar segment of the spine, is 
not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); Edenfield v. 
Brown, 8 Vet. App. 284 (1995) (en banc).

4.  The claim for entitlement to service connection for 
chronic obstructive lung disease is not well-grounded.  38 
U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 
(1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from the residuals of a 
head injury, a lung disability, and a lower back condition, 
and that all of these conditions are related in some way to 
his military service.  He asks for VA benefits for these 
three conditions.  Additionally, the veteran claims that he 
suffers from the residuals of hepatitis and that a 
noncompensable evaluation of this service-connected condition 
does not adequately reflect the severity thereof.  He 
therefore requests a compensable evaluation for the residuals 
of hepatitis.

I.  Increased Evaluation

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The rating criteria for infectious hepatitis, under 38 C.F.R. 
Part 4, Diagnostic Code 7345 (1998), provides that a 
noncompensable disability rating is warranted where the 
hepatitis is healed and nonsymptomatic and a 10 percent 
rating is appropriate with demonstrable liver damage with 
mild gastrointestinal disturbance.  A 30 percent rating is 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent rating is appropriate 
where there is moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent rating is warranted for marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.

A physical examination was conducted in February 1998 at the 
Montgomery VA Medical Center (VAMC) in order to discover 
what, if any, residuals the veteran was suffering from as a 
result of his service-connected hepatitis.  When questioned 
by the examiner, the veteran stated that he occasionally 
experienced fatigue but admitted that he did not experience 
gastrointestinal problems.  The examiner noted that the 
veteran was not jaundiced.  The examiner additionally wrote:

The hepatitis profile studies[,] in the 
opinion of the examiner[,] are compatible 
with recovery phase of remote hepatitis B 
infection.  The present studies reveal no 
evidence of ongoing liver disease.

The claims folder also contains VA treatment records for the 
veteran.  These records are negative for any treatment of any 
residuals of hepatitis.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The claims folder is 
negative for symptomatology indicative of more serious 
hepatitis condition.  The veteran does not suffer from a 
gastrointestinal condition related to his hepatitis; the 
liver function studies do not indicate ongoing liver disease 
or damage; and, there is no indication that the veteran 
experiences chronic fatigue or anxiety as a result of his 
hepatitis.  Therefore, it is the conclusion of the Board that 
the evidence does not support the veteran's request for an 
increased evaluation, and thus, his claim is denied.

II.  Service Connection

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Moreover, per 38 C.F.R. § 3.310 (1998), a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered as part of the original decision.  Yet, before a 
determination is made on the merits of the claim, it must be 
decided as to whether that claim is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
of the facts pertinent to the claim.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incident has resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A.  The Residuals of a Head Injury

The veteran claims that while he was in the US Army, he was 
thrown from a vehicle that he was riding in and "jammed" 
against two trucks.  He maintains that he injured his head 
when he landed and that since that time, he has experienced 
seizures and other residuals of that injury.

A review of the veteran's service medical records do not 
corroborate his contentions.  The medical records show 
treatment for various conditions ranging from tonsillitis to 
hepatitis to a cold and to urethritis.  They do not, however, 
reveal hospitalization for or treatment of a head injury 
while in service.  Because there is a lack of evidence 
affirming the veteran's contentions, and without evidence to 
the contrary, the Board must conclude that even if such an 
incident occurred, the veteran did not receive treatment for 
any injury resulting from said incident.

Even if the Board accepts the veteran's assertions that he 
was involved in a vehicle mishap, in order to grant service 
connection there must be evidence showing a current 
disability.  Moreover, there must be positive evidence 
etiologically linking the current condition with the 
veteran's military service, or, in this case, with the 
falling out of the truck.  

A neurological examination of the veteran was conducted in 
February 1998.  Upon completion of the exam, the neurologist 
could not positively say that the veteran had a neurological 
condition for which compensation could be awarded.  
Additionally, the neurologist insinuated that even if a 
neurological condition could be diagnosed, he would be unable 
to etiologically link said condition to the veteran's 
military service.  Hence, the Board is left only with the 
veteran's assertions.  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Given the lack of 
clinical evidence that etiologically links the veteran's 
possible seizure disorder with his military service or his 
service-connected disabilities, it is the decision of the 
Board that the veteran has not presented a well-grounded 
claim.  Mere contentions of the veteran, no matter how well-
meaning, without supporting evidence, do not constitute a 
well-grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993) Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  Therefore, the 
claim fails and service connection for the residuals of a 
head injury is denied.

To make sure the veteran understands, the Board is willing to 
express its decision in a different way.  That is, in order 
to be awarded service connection for a disability, there must 
be evidence that the veteran now has a disability, that a 
like or similar condition existed while the veteran was in 
service, and the current condition can be etiologically 
linked to the incident in service or service-incurred 
disability.  In this instance, there is:

1.  No medical evidence of a current 
disability; and

2.  No medical evidence showing the 
claimed incident while in service; and

3.  No medical evidence etiologically 
linking any current condition with the 
veteran's military service.

Thus, since the veteran has failed to provide evidence that 
would satisfy any of the three elements established by the 
Court in Caluza et al, the veteran's claim fails, it is not 
well-grounded, and it is denied.

B.  Lower Back

The claims folder contains the results of an orthopaedic 
examination that confirms the presence of degenerative 
arthritis of the lumbar segment of the spine along with 
intermittent low back pain.  Although the veteran contends 
that his lower back condition is related to his military 
service, and thus, should be service-connected, the Board 
disagrees, and finds that the veteran has not presented a 
well-grounded claim for entitlement to service connection for 
a lower back disability.

The veteran's service medical records do not show a diagnosis 
of or findings indicative of lower back condition, to include 
arthritis of the lumbar segment of the spine, while he was on 
active duty.  As discussed above, there is no medical 
evidence from service showing that the veteran was treated in 
a truck incident where he may have injured his back.  Since 
the active duty service medical records do not reveal such a 
disability, and without evidence to the contrary, the Board 
concludes that such a condition did not exist while he was in 
service.

While the claims folder contains post-service medical records 
that support a diagnosis of a lower back disability, those 
same records do not etiologically link the condition with the 
veteran's military service.  Thus, there are only the 
veteran's contentions that his current back disability is the 
result of his military service. 

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  As noted, the only 
evidence to support the veteran's claim that his current back 
disability is related to his military service are his 
assertions.  Competent medical evidence has not been 
submitted that would corroborate the veteran's claims.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his current lower back disability with his service do 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (Where the determinative issue 
involves medical causation or a medial diagnosis, competent 
medical evidence to the effect that claim is "plausible" or 
"possible" is required.).  Therefore, as reported above, 
the claim of entitlement to service connection for a lower 
back disability is not well-grounded and the claim is denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).  

C.  Chronic Obstructive Lung Disease

The veteran has been diagnosed as having minimal chronic 
obstructive lung disease with minimal obstructive lung 
defect.  The veteran argues that this condition is somehow 
related to service.  Yet, despite the veteran's contentions, 
medical evidence validating the veteran's assertions have not 
been presented.

That is, the veteran's service medical records are negative 
for treatment of a pulmonary condition while the veteran was 
in service.  Upon completion of his enlistment, reference was 
not made to disability affecting the lungs.  Since the active 
duty service medical records do not reveal such a disability, 
and without evidence to the contrary, the Board concludes 
that such a condition did not exist while he was in service.

While the claims folder contains post-service medical records 
that support a diagnosis of lung disability, those same 
records do not etiologically link the condition with the 
veteran's military service.  Thus, the only evidence that 
supports the veteran's contentions are those very contentions 
themselves. 

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  As noted, the only 
evidence to support the veteran's claim that his chronic 
obstructive lung disease with minimal obstructive lung defect 
is related to his military service are his assertions.  
Competent medical evidence has not been submitted that would 
corroborate the veteran's claims.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his lung 
disability with his service do not constitute a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where the 
determinative issue involves medical causation or a medial 
diagnosis, competent medical evidence to the effect that 
claim is "plausible" or "possible" is required.).  
Therefore, as reported above, the claim of entitlement to 
service connection for a pulmonary condition is not well-
grounded and the claim is denied.  Edenfield v. Brown, 8 Vet. 
App. 384 (1994) (en banc).  


ORDER


1.  Entitlement to a compensable evaluation for the residuals 
of hepatitis is denied.

2.  Entitlement to service connection for the residuals of a 
head injury is denied.

3.  Entitlement to service connection for the residuals of an 
injury to the lower back, to include mild degenerative 
arthritis of the lumbar segment of the spine, is denied.

4.  Entitlement to service connection for chronic obstructive 
lung disease is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1996), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

